317 S.W.3d 224 (2010)
Westley STEELE, Sr., Appellant,
v.
CITY OF ST. LOUIS, and,
Division of Employment Security, Respondents.
No. ED 94094.
Missouri Court of Appeals, Eastern District, Division One.
August 10, 2010.
Vasily A. Nosov, John J. Ammann, St. Louis, MO, for appellant.
Richard Kismer, St. Louis, MO, for Respondent, City of St. Louis.
Shelly A. Kintzel, Jefferson City, MO, for Respondent, Division of Employment Security.
Before: ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and JAMES R. HARTENBACH, SP., J.


*225 ORDER

PER CURIAM.
Westley Steele, Sr. (Steele) appeals the Order of the Labor and Industrial Relations Commission. Steele was denied unemployment benefits by the Deputy of the Missouri Division of Employment Security. Steele appealed the decision to the Appeals Tribunal which denied his unemployment compensation benefits. Steele appealed the decision of the Appeals Tribunal to the Labor and Industrial Relations Commission which affirmed the decision of the Appeals Tribunal.
On appeal, Steele argues that the Labor and Industrial Relations Commission erred in denying unemployment compensation benefits to him. Steele claims that failing to speak directly to his manager when requesting two days of sick leave was not willful misconduct disqualifying him from unemployment compensation benefits.
We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.